

116 HR 4699 IH: To amend title XIX of the Social Security Act to remove the matching requirement for a territory to use specially allocated Federal funds for Medicare covered part D drugs for low-income individuals.
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4699IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to remove the matching requirement for a territory to
			 use specially allocated Federal funds for Medicare covered part D drugs
			 for low-income individuals.
	
		1.Removing matching requirement for a territory to use specially allocated Federal funds for Medicare
			 covered part D drugs for low-income individuals
 (a)In generalSection 1935(e)(1)(B) of the Social Security Act (42 U.S.C. 1396u–5(e)(1)(B)) is amended by inserting before the period at the end the following: and the Federal medical assistance percentage shall be 100 percent for expenditures under such plan that are attributable to this subsection and the additional amounts provided under paragraph (3).
 (b)Conforming amendmentSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking section 1933(d) and inserting sections 1933(d) and 1935(e)(1)(B). (c)Effective dateThe amendments made by this section shall apply to amounts expended for fiscal periods beginning on or after October 1, 2020.
			